     Case: 1:18-cv-00049 Document #: 44 Filed: 02/08/19 Page 1 of 3 PageID #:161




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KENDRICK BUTLER, et al.                              )
                                                     )
        Plaintiffs,                                  )
                                                     )       18-cv-49
v.                                                   )
                                                     )       Honorable Robert W. Gettleman
                                                     )
RANDY PFISTER, et al.                                )
                                                     )
        Defendants.                                  )

                 DEFENDANT PFISTER, BROWN, PORK, AND GARANT’S
                 MOTION FOR SUMMARY JUDGMENT ON EXHAUSTION

       Defendants, Randy Pfister, Sgt. Pork, Lt. Brown, and Officer Garant, by their attorney,

Kwame Raoul, Attorney General for the State of Illinois, move for summary judgment under Rule

56, which is supported by Defendants’ Memorandum of Law in Support of this motion, and state

the following:

       Plaintiff filed his Complaint under § 1983 against Defendants alleging unconstitutional

conditions of confinement and deliberate indifference to a serious medical need at Stateville

Correctional Center.

       Plaintiff failed to exhaust his administrative remedies for the claims in his Amended

Complaint, the Plaintiff cannot pursue this claim pursuant to the PLRA, 42 U.S.C. § 1997(e)(a),

and the Court should grant Defendants’ Motion for Summary Judgment.

       WHEREFORE, Defendants respectfully request that the Court enter summary judgment

on their behalf on the claims in Plaintiff’s Amended Complaint with prejudice, and grant such

other relief this court finds reasonable and just.
    Case: 1:18-cv-00049 Document #: 44 Filed: 02/08/19 Page 2 of 3 PageID #:162




                                            Respectfully submitted,


KWAME RAOUL
Attorney General of Illinois                /s/ Shawn M. Peters
                                            Shawn M. Peters
                                            Assistant Attorney General
                                            General Law Bureau
                                            100 W. Randolph St., 13th Fl.
                                            Chicago, Illinois 60601
                                            (312) 814-4752
                                            SPeters@atg.state.il.us




                                        2
    Case: 1:18-cv-00049 Document #: 44 Filed: 02/08/19 Page 3 of 3 PageID #:163




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on February 8, 2019, he electronically filed the foregoing

document with the Clerk of the Court for the United States District Court for the Northern

District of Illinois using the CM/ECF system. Participants in the case who are registered

CM/ECF users will be served by the CM/ECF system.



                                                     /s/Shawn M. Peters




                                                3
